Title: To George Washington from Lund Washington, 6 March 1789
From: Washington, Lund
To: Washington, George



Dr Sir
March 6th 1789

I was this Day inform’d by my nephew Lund Washington, that he was a few Days past in the Cty of Stafford, when he was told by Mr John James and his sons, that it was frequently mentioned by people in that Cty, that we shoud have a very pretty President at the head of our new Government, one Who had pd of his Debts within the time of the war with paper money altho it had been lent to him in specia.
Now Sir if this report be true you may readily tell where it originated and proves beyond a Dobt that Colo. Mason is no Friend of you[.] your bond to him for the Land you had of him was pd in paper Money altho at the time of payment he made no objection to receiveg it, yet some time after he mention’d in a Letter to me his haveg sustained a loss by that payment, which Letter I remember to have shew’d ⟨mutilated⟩ I was in Alexandria when I received the above information, soon after I see Mr Lear who told me you intended early tomorrow for Fredericksburg thinking I might not see you I have wrote that you may so soon as possible know your secret Enemy & Am Dr Sir. your sincere Friend & very Hbl: Servt

Lund Washington


P.S. the Mr James’s father said that they beleived the report was first propogated by Colo. Coock who is Colo. Masons son in Law.

